Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00306-CR

                                  Arnoldo David LOPEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 08-07-09930-CR
                       Honorable Richard C. Terrell, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 6, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice